EXHIBIT 10(b)(2)

EXECUTION COPY

AMENDMENT NO. 6 TO THE AMENDED AND

RESTATED SALE AND SERVICING AGREEMENT

THIS AMENDMENT NO. 6 TO THE AMENDED AND RESTATED SALE AND SERVICING AGREEMENT,
dated as of February 16, 2007 (this “Amendment”), is entered into in connection
with hat certain Amended and Restated Sale and Servicing Agreement, dated as of
April 5, 2006 (such agreement as amended, modified, supplemented, waived or
restated from time to time, the “Agreement”), by and among NEWSTAR CP FUNDING
LLC, a Delaware limited liability company, as the seller (together with its
successors and assigns in such capacity, the “Seller”). NEWSTAR FINANCIAL INC.,
a Delaware corporation (together with its successors and assigns, the
“Company”), as the originator (together with its successors and assigns in such
capacity, the “Originator”), and as the servicer (together with its successors
and assigns in such capacity the “Servicer”). WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “Wachovia”), as the swingline purchaser (together with its successors
and assigns in such capacity, the “Swingline Purchaser”), certain conduit
purchasers and purchaser agents party thereto (each, together with its
successors and assigns in such capacity, a “Conduit Purchaser” and a “Purchaser”
and, collectively with the Swingline Purchaser, the “Purchasers”), WACHOVIA
CAPITAL MARKETS, LLC, a Delaware limited liability company (together with its
successors and assigns, “WCM”), as the administrative agent (together with its
successors and assigns in such capacity, the “Administrative Agent”), and as the
Purchaser Agent with respect to Variable Funding Capital Company LLC as Conduit
Purchaser (together with its successors and assigns in such capacity, the “VFCC
Agent”), U.S. BANK NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “US Bank”), not in its individual
capacity but as the trustee (together with its successors and assigns in such
capacity, the “Trustee”), and LYON FINANCIAL SERVICES, INC., a Minnesota
corporation, doing business as U.S. Bank Portfolio Services, not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”). Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement.

RECITALS

WHEREAS, the parties hereto previously entered into the Agreement;

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Amendments.



--------------------------------------------------------------------------------

(a) The front cover of the Agreement is hereby amended by replacing the number
“$300,000,000” with the number “$400,000,000”.

(b) The definition of “Concentration Account Bank” is hereby amended and
restated in its entirety as follows:

“Concentration Account Bank”: Either (i) US Bank or (ii) Wachovia, as
applicable.

(c) The definition of “Concentration Limits” in Section 1.1 of the Agreement is
hereby amended by:

(i) replacing the words “5% or $ 10,000,000” in clause (y) with the words “7.5%
or $20,000 000”; and

(ii) (1) deleting the word “and” from the end of clause (x); (2) deleting the
period and inserting “; and” at the end of clause (y); and (3) adding the
following clause (z) in proper alphabetical order:

 

  “(z) the sum of the Principal Balances of all Eligible Assets that are
denominated in British Pounds Sterling, Euros or Canadian Dollars shall not
exceed the greater of 7.5% or $20,000,000.”

(d) the definition of “Eligible Asset” in Section 1.1 of the Agreement is hereby
amended by amending and restating clause (g) thereof in its entirety as follows:

“such Asset is denominated and payable only in Dollars in the United States and
does not permit the currency in which or country in which such Asset is payable
to be changed; provided that certain Assets may be denominated in British Pounds
Sterling, Euros or Canadian Dollars but subject to currency hedging into Dollars
approved by the Administrative Agent (in its sole discretion) and further
provided that in the case of ABS Direct Loans, certain of the underlying
collateral might reside outside the United States;”

(e) The definition of “Facility Amount” in Section 1.1 of the Agreement shall be
amended by replacing the number “$300,000,000” with the number “$400,000,000”.

(f) The definition of “Intercreditor Agreement” is hereby amended and restated
in its entirety as follows:

“Intercreditor Agreement”: Either (i) the Amended and Restated Intercreditor and
Concentration Account Administration Agreement, dated as of November 30, 2005,
by and among U.S. Bank National Association, as account custodian and as
concentration account bank, Wachovia Capital Markets, LLC, as administrative
agent, NewStar Financial, Inc., as originator, as original servicer, as
collateral manager and as concentration account servicer, NewStar CP Funding
LLC, as seller, U.S. Bank National Association, as indenture trustee and
trustee, NewStar Trustee 2005- 1, as issuer, NewStar Short-Term Funding LLC, as
borrower, NewStar

 

- 2 -



--------------------------------------------------------------------------------

Credit Opportunities Funding I Ltd., as seller, IXIS Financial Products Inc. as
administrative agent, and each party that from time to time executes and
delivers a joinder thereto or (ii) the Intercreditor and Concentration Account
Administration Agreement (Wachovia Deposit Account), dated as of February 15,
2007, by and among U.S. Bank National Association, as account custodian and as
secured party, Wachovia Capital Markets, LLC, as administrative agent, NewStar
Financial, Inc., as originator, as original servicer, as collateral manager and
as concentration account servicer, NewStar CP Funding LLC, as seller, U.S. Bank
National Association, as trustee, NewStar Trust 2005-1, as issuer, NewStar
Short-Term Funding LLC, as borrower, NewStar Credit Opportunities Funding I
Ltd., as seller, IXIS Financial Products Inc., as administrative agent and as
investor agent, NewStar Warehouse Funding 2005 LLC, as issuer, NewStar
Structured Finance Opportunities, LLC, as issuer, NewStar Commercial Loan Trust
2006-1, as issuer, NewStar Concentration LLC, as account titleholder, each party
that from time to time executes and delivers a joinder thereto and Wachovia
Bank, National Association, as concentration account bank, as applicable.

(g) Section 1.1 of the Agreement shall be amended by adding the following
definitions in proper alphabetical order:

“British Pounds Sterling”: The lawful currency of the United Kingdom.

“Canadian Dollars”: The lawful currency of Canada.

“Euro”: The lawful currency of a member of the European Community that adopts or
has adopted the Euro as its lawful currency in accordance with legislation of
the European Economic Community relating to the Economic and Monetary Union.

(h) Section 2.1 (a) of the Agreement shall be amended by replacing the number
“$275,000,000” with the number “$400,000,000”.

(i) The dollar amount set forth opposite VFCC’s signature on the signature page
under the heading “Commitment” shall be amended by replacing said number with
the number “$400,000,000”.

(j) Schedule [I to the Agreement is hereby amended in its entirety to read as
follows:

TRANSACTION ACCOUNTS AND CONCENTRATION ACCOUNT

 

Bank Name

  

Account Name

   Account Number

U.S. Bank National Association

   Concentration Account    786577-700

Wachovia Bank, National Association

   Concentration Account    2000032625215

U.S. Bank National Association

   Collections Account    786577-200

U.S. Bank National Association

   Principal Collections Account    786577-201

U.S. Bank National Association

   Custodial Account    786577-701

U.S. Bank National Association

   Interest Collections Account    786577-202

U.S. Bank National Association

   Holding Account    786577-702

 

- 3 -



--------------------------------------------------------------------------------

SECTION 2. Agreement in Full Force and Effect as Amended.

Except as specifically amended hereby, the Agreement shall remain in full force
and effect. All references to the Agreement shall be deemed to mean the
Agreement as modified hereby. This Amendment shall not constitute a novation of
the Agreement, but shall constitute an amendment thereof. The parties hereto
agree to be bound by the terms and conditions of the Agreement, as amended by
this Amendment, as though such terms and conditions were set forth herein.

SECTION 3. Representations and Warranties.

Each of the Originator, the Seller and the Servicer represents and warrants with
respect to itself as of the date of this Amendment as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(b) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by-laws, or other organizational documents, or (B) any Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment by or against it;

(d) this Amendment has been duly executed and delivered by it;

(e) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

(f) it is not in default under the Agreement; and

(g) there is no Termination Event, Unmatured Termination Event, or Servicer
Default.

SECTION 4. Conditions Precedent.

The effectiveness of this Amendment is subject to (i) the due execution of this
Amendment by each of the parties hereto; (ii) the surrender and cancellation of
the Variable Funding Certificate purchased by VFCC, dated April 5, 2006, in a
face amount equal to $275,000,000 and the delivery to VFCC of a duly executed
and authenticated Amended, Restated and Substituted 3 Variable Funding
Certificate in a face amount equal to $400,000,000;

 

- 4 -



--------------------------------------------------------------------------------

and (iii) the due execution of Amendment No. 1 to the Second Amended and
Restated VFCC Fee Letter Agreement, dated as of February 16, 2007, by and among
NewStar CP Funding LLC, NewStar Financial, Inc., Variable Funding Capital
Company LLC and Wachovia Capital Markets, LLC.

SECTION 5. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts, and by the
different parties hereto on the same or separate counterparts, each of which
shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS.

[Remainder of Page Intentionally Left Blank]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE SELLER:   NEWSTAR CP FUNDING LLC   By:   NewStar Financial, Inc., its
Designated Manager     By:  

/s/ John J. Frishkopf

    Name:   John J. Frishkopf     Title:   Managing Director   THE ORIGINATOR
AND SERVICER:   NEWSTAR FINANCIAL, INC.   By:  

/s/ John J. Frishkopf

    Name:   John J. Frishkopf     Title:   Managing Director   THE
ADMINISTRATIVE AGENT AND THE
VFCC AGENT:   WACHOVIA CAPITAL MARKETS, LLC       By:  

 

    Name:       Title:     THE PURCHASER:   VARIABLE FUNDING CAPITAL COMPANY LLC
      By:   Wachovia Capital Markets, LLC, as attorney-in-fact     By:  

 

    Name:       Title:    

[Signatures Continued on the Following Page]

Amendment No. 6 to Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers hereunto duly authorized, as of the date first above
written.

 

THE SELLER:   NEWSTAR CP FUNDING LLC       By:   NewStar Financial, Inc., its
Designated Manager     By:  

--------------------------------------------------------------------------------

    Name:       Title:     THE ORIGINATOR AND SERVICER:   NEWSTAR FINANCIAL,
INC.       By:  

--------------------------------------------------------------------------------

    Name:       Title:     THE ADMINISTRATIVE AGENT AND THE
VFCC AGE NT:   WACHOVIA CAPITAL MARKETS, LLC       By:  

/s/ Michael Romanzo, CPA

    Name:   Michael Romanzo, CPA     Title:   Vice President   THE PURCHASER:  
VARIABLE FUNDING CAPITAL COMPANY LLC       By:   Wachovia Capital Markets, LLC,
as attorney-in-fact     By:  

/s/ Douglas R. Wilson, Sr.

    Name:   Douglas R. Wilson, Sr.     Title:   Vice President  

[Signatures Continued on the Following Page]

Amendment No. 6 to Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

THE SWINGLINE PURCHASER:   WACHOVIA BANK, NATIONAL ASSOCIATION     By:  

/s/ Andy Phelps

    Name:   Andy Phelps     Title:   Vice President  

Amendment No. 6 to Amended and Restated

Sale and Servicing Agreement